In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Estimate of the City of New York, which, after a hearing, disapproved a variance granted to the petitioners by the Board of Standards and Appeals, petitioners appeal from a judgment of the Supreme Court, Queens County, dated September 12, 1978, which dismissed the petition on the merits. Judgment reversed, on the law, without costs or disbursements, determination of the Board of Estimate annulled and determination of the Board of Standards and Appeals reinstated. In light of the Court of Appeals decision in Matter of Highpoint Enterprises v Board of Estimate of City of N. Y. (47 NY2d 935), the reviewing power of the Board of Estimate is limited to a consideration of the substantiality of the evidence before the Board of Standards and Appeals and no additional evidence may be presented to or reviewed by the Board of Estimate. An examination of the instant record reveals that the determination of the Board of Standards and Appeals was supported by substantial evidence. Petitioners have demonstrated that they satisfied all the requirements of section 72-21 of the New York City Zoning Resolution (see Matter of Douglaston Civic Assn, v Klein, 67 AD2d 54). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.